Citation Nr: 0825872	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  00-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to December 17, 1997, 
for the grant of service connection and a 100 percent rating 
for schizophrenic disorder, undifferentiated type with strong 
paranoid features.

(The issue of whether there was Clear and Unmistakable Error 
in the August 1986 Board decision will be the subject of a 
separate appellate decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 until May 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board first considered this appeal in March 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The veteran requested a Travel Board hearing at the San Juan, 
Puerto Rico RO in his September 2000 VA Form 9 (Appeal to 
Board of Veterans' Appeals).  The record reflects the Travel 
Board hearing was held in June 2003.  Subsequently, a Board 
decision in March 2005 remanded the claim for additional 
development.  By letter dated in October 2007, the veteran 
was apprised that the Veterans Law Judge who had conducted 
the June 2003 hearing was no longer employed by the Board.  
The veteran requested another hearing before a Veterans Law 
Judge.  This hearing was scheduled for March 2008; however, 
the veteran failed to report for that hearing.  As such, the 
request is deemed withdrawn and the Board will continue with 
the appeal. See 38 C.F.R. § 20.704(d).






FINDINGS OF FACT

1. The veteran's application to reopen a claim for service 
connection for a nervous condition, including schizophrenic 
disorder, undifferentiated type with strong paranoid 
features, was received at the RO on December 17, 1997.

2.  A VA medical record dated in November 18, 1997 provided 
the first diagnosis of schizophrenia with a nexus to military 
service.

3.  After the final February 1993 Board decision, there is no 
communication from the veteran or his representative prior to 
December 17, 1997, that constitutes a formal or informal 
claim to reopen service connection for a nervous condition, 
including schizophrenia.


CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 1997 
for the grant of service connection and 100 percent 
compensation for schizophrenic disorder, undifferentiated 
type with strong paranoid features have not been met. 
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2005 that fully addressed 
all notice elements.  

In the present case, although the RO did not advise the 
veteran of the elements required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the veteran is challenging the 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The veteran submitted private medical 
records and VA outpatient treatment records in support of his 
claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks an 
earlier effective date for the grant of service connection 
and the 100 percent evaluation for schizophrenic disorder, 
undifferentiated type with strong paranoid features.  
Specifically, the veteran contends the date of his discharge 
from service should serve as the effective date.  However, as 
will be explained in more detail herein, no formal or 
informal claim to reopen service connection for a nervous 
condition, including schizophrenia was received prior to 
December 17, 1997.  Therefore, having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the evidence does not support the veteran's 
contention, and the appeal will be denied 

By way of history, the veteran applied to reopen his claim 
for service connection for a nervous disorder in a statement 
received at the RO in December 17, 1997.  The RO denied the 
clam in December 1997.  The veteran appealed the claim and 
after testimony presented at a RO hearing, the RO granted the 
claim in a May 1999 rating decision.  At that time a 70 
percent evaluation was assigned with an effective date of 
December 17, 1997.  The veteran appealed both the rating 
evaluation and the effective date.  The Board in March 2005 
granted a 100 percent evaluation, which was implemented in an 
April 2005 rating decision.  The effective date for the 
increased 100 percent evaluation was December 17, 1997.  The 
Board in March 2005 remanded the claim concerning the 
effective date for additional development.  As such, the 
veteran continues to seek an earlier effective date for the 
grant of service connection and compensation at the 100 
percent level for schizophrenic disorder, undifferentiated 
type.    

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).  
The mere presence of medical evidence of a disability does 
not constitute a claim; rather, the veteran must assert a 
claim either expressly or impliedly.  VA is not required to 
conjure up issues not raised by the claimant. Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

The veteran was discharged from service in May 1981.  While a 
claim for benefits for service connection for a nervous 
condition was received in November 1981, the RO denied this 
claim in a September 1982 rating decision.  The veteran 
timely appealed the claim and the claim was ultimately denied 
by the Board in August 1986.  The veteran did not further 
appeal the claim to the U.S. Court of Appeals for Veterans 
Claims (CAVC) and the claim became final. 38 C.F.R. 
§§ 20.1100, 20.1104.  

Subsequently, the RO denied the veteran's petition to reopen 
his claim for service connection for a nervous condition in a 
December 1987 rating decision.  The veteran appealed this 
decision to the Board.  The Board denied the claim in April 
1990.  The veteran did not further appeal the claim to CAVC 
and the claim became final. 38 C.F.R. §§ 20.1100, 20.1104.  
The veteran again sought to reopen his claim in December 
1990.  The RO denied the claim in a letter decision dated in 
March 1991.  The veteran appealed this to the Board and the 
Board denied the claim to reopen in February 1993.  The 
veteran did not further appeal the claim to the CAVC and the 
claim became final. 38 C.F.R. §§ 20.1100, 20.1104.  As these 
claims have been decided and have become final, they are no 
longer the appropriate point from which to determine the 
effective date of an award.  See also Washington v. Gober, 10 
Vet. App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  Therefore, an effective date of the date of 
discharge is not warranted.

To the extent the veteran seeks an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision. See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).  The Board notes the 
veteran filed a claim for CUE in the August 1986 Board 
decision.  This claim for CUE is addressed in a separate 
appellate decision but does not avail the veteran of an 
earlier effective date at this time.

As discussed above, the effective date for a claim to reopen 
after final disallowance is the date of the claim to reopen 
or the date entitlement arose, whichever is later.  In this 
case, the veteran's claim to reopen service connection for a 
nervous disorder was received by the RO on December 17, 1997.  
Entitlement for the benefit arose in November 18, 1997, the 
date of a VA record which provided the necessary nexus 
opinion.

Prior to December 17, 1997, the Board notes that there were 
no informal claims expressing an intent to apply for service 
connection for a nervous disorder or schizophrenia in 
accordance with 38 C.F.R. § 3.155.  To the extent that the 
veteran was treated for schizophrenia, or any other 
psychiatric disorder, prior to the effective date assigned, 
the Board notes that the date of a treatment record does not 
constitute an informal claims when service connection has not 
yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 
12 Vet. App. 377 (1999). 

The Board also notes the veteran submitted evidence he was 
granted Social Security Administration disability benefits in 
August 1985, in part due to his schizophrenia.  Decisions of 
the Social Security Administration regarding disability, 
while relevant, are not controlling with respect to VA 
determinations, particularly as adjudication of VA and Social 
Security claims are based on different laws and regulations.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, while 
Social Security Administration may have found the veteran to 
be disabled due to schizophrenia, the records failed to 
provide the required nexus to service required by VA laws and 
regulations.  Therefore, the mere fact that the veteran was 
in receipt of Social Security benefits at an earlier date is 
not a basis for an earlier effective date for VA 
compensation.  see Hurd v. West, 13 Vet. App. 449 (Affirming 
Board denial of earlier effective date for total rating where 
there was no medical evidence prior to assigned date which 
found that the appellant was entitled to a TDIU rating; and 
where although the Social Security Administration had earlier 
found claimant disabled, observing that even assuming that 
this evidence demonstrates that a TDIU rating would have been 
warranted, in order to obtain an earlier effective date, his 
application must have been received within one year of the 
date of the increase in disability.) See 38 U.S.C. § 
5110(b)(2).

In the present case, the RO has granted benefits as of the 
date of receipt of the veteran's claim.  While entitlement to 
the benefit arose in November 1997, approximately one month 
earlier than the date of receipt of the claim, as discussed 
above, the effective date for a claim to reopen after final 
disallowance is the date of the claim to reopen or the date 
entitlement arose, whichever is later.  In this case, there 
simply is no legal authority for the Board to assign an 
earlier effective date.  While the Board sympathizes with the 
veteran's position, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
433 (1992).  Accordingly, the claim for an effective date 
prior to December 17, 1997 for the 100 percent rating for 
schizophrenic disorder, undifferentiated type with strong 
paranoid features is denied. See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

An effective date prior to December 17, 1997 for the grant of 
service connection and a 100 percent evaluation for 
schizophrenic disorder, undifferentiated type with strong 
paranoid features is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


